DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 03/10/2021.
Claims 1-20 are cancelled.
Claims 21-40 are newly added.
Claims 21-40 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21-40 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 28 as the claim that represents the claimed invention for analysis and is similar to system Claim 21 and product Claim 35.  Claim 28 recites the limitations of:
A computer-implemented method for managing insurance contracts, the method implemented on an insurance management ("IM") computer device including at least one processor in communication with at least one memory device, the method comprising: 
collecting telematics data associated with a vehicle of a user using one or more sensors, the telematics data being indicative of at least the location of the vehicle, the condition of the vehicle, and the surroundings of the vehicle, the one or more sensors including a global positioning system; 
generating, based at least in part upon the telematics data, a usage profile including a plurality of usage characteristics representing risk behaviors exhibited by the user, the plurality of usage characteristics including: 
a first indicator representing how frequently the user drives above a posted speed limit; 
a second indicator representing how frequently the user drives at high-risk times of the day; or 
a third indicator representing how timely the user maintains the vehicle;
receiving a plurality of offers for insurance contracts from a plurality of insurance providers, each offer of the plurality of offers including a plurality of target usage characteristics and a maximum price the associated insurance provider is willing to pay to be matched with a user satisfying the plurality of target usage characteristics, the plurality of target usage characteristics defines limits of usage of the vehicle covered by the offered insurance contract; 
automatically determining, from the plurality of offers, a plurality of acceptable offers based at least in part upon comparing the plurality of usage characteristics to the plurality of target usage characteristics; and 
automatically determining, from the plurality of acceptable offers, a desired offer based at least in part upon the associated maximum prices.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice specifically insurance and mitigating risk, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 21, 28 and 35 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one memory device; and at least one processor in communication with the at least one memory device, the at least one processor is programmed to: (Claim 21) insurance management ("IM") computer device including at least one processor in communication with at least one memory device, the method comprising: (claim 28) or A non-transitory computer-readable medium with instructions stored thereon, that upon execution by a processor, (Claim 35). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.
The claims recite additional elements of “collecting telematics data associated with a vehicle of a user using one or more sensors, the telematics data being indicative of at least the location of the vehicle, the condition of the vehicle, and the surroundings of the vehicle, the one or more sensors including a global positioning system; a first indicator representing how frequently the user drives above a posted speed limit; a second indicator representing how frequently the user drives at high-risk times of the day; or a third indicator representing how timely the user maintains the vehicle;” The additional elements do not amount to significantly more than extra solution activity, because the additional element is, receiving and collecting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 21, 28 and 35 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0239]-[0241] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 21, 28, and 35 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 22-27, 29-34, and 36-40 further define the abstract idea that is present in their respective independent claims 21, 28, and 35 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 22-27, 29-34, and 36-40 are directed to an abstract idea.  Thus, the claims 21-40 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 has “collecting telematics data associated with a vehicle of a user using one or more sensors, the telematics data being indicative of at least the location of the vehicle, the condition of the vehicle, and the surroundings of the vehicle, the one or more sensors including a global positioning system” where no teaching of one sensor collecting data indicative of location, condition and surroundings of a vehicle can be found.  Only plurality of sensors can be found collecting the different data.  Claims 21 and 35 have a similar problem.
Claims 22-27, 29-34, and 36-40 are further rejected as the depend from their independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-31, 33-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Collopy (PG PUB US 20150339780 A1) in view of Roll (PAT US 10, 510, 120 B1)
Regarding claims 21, 28, and 35
A computer system for managing insurance contracts, the computer system including:  at least one memory device; and at least one processor in communication with the at least one memory device, the at least one processor is programmed to: (See at least Collopy [0083] With reference to FIG. 16, an exemplary environment 1600 for implementing various aspects disclosed herein includes a computer 1612 (e.g., desktop, laptop, server, hand held, programmable consumer or industrial electronics . . . ). The computer 1612 includes a processing unit 1614, a system memory 1616 and a system bus 1618. The system bus 1618 couples system components including, but not limited to, the system memory 1616 to the processing unit 1614. The processing unit 1614 can be any of various available microprocessors. It is to be appreciated that dual microprocessors, multi-core and other multiprocessor architectures can be employed as the processing unit 1614.)

collect telematics data associated with a vehicle of a user using one or more sensors, the telematics data being indicative of at least the location of the vehicle, the condition of the vehicle, and the surroundings of the vehicle, the one or more sensors including a global positioning system; (See at least Collopy [0030] Similarly, the market definition component 102 can receive information regarding daily driving, which can be specified by a driver and/or obtained from in-automobile systems such as GPS, driving behavior systems, and/or the like. Thus, for example, the market definition component 102 can specify a market for a daily driver that drives 15 miles, primarily in the city, in the AM and PM, Monday through Friday, and often speeds in the morning based at least in part on receiving information from an in-automobile system regarding routes traveled Monday through Friday, time of the traveled route, average speed or speed at different points in the route, and/or the like. Using such information available in many automobiles today can allow insurance companies to provide more specific coverage tailored to given scenarios or habits. This additionally facilitates specialization in market niches, such as primarily city daily driving, road trips, fleet delivery automobiles, etc., providing competition in the markets, and thus a likely decrease in cost for consumers. In addition, where insurance is obtained on a usage basis (e.g., per route), markets can be defined solely for a road trip or daily city driving, such that policies can be reselected when a driver modifies typical driving over a period of time.)

generate, based at least in part upon the telematics data, a usage profile including a plurality of usage characteristics representing risk behaviors exhibited by the user, the plurality of usage characteristics including: (See at least Collopy [0032] The subject innovation relates to providing a vertical market for insurance coverage where rates can vary based on many aspects of a driver. The aspects can be real-time or forthcoming aspects, such as a currently traveled or planned route. Thus, where the driver is going to grocery store down the street, coverage for the errand can be minimal as compared to a weekend road trip. Various factors can be considered to account for the rate, such as roads traveled currently or on the route, aspects of the road including speed limit, known hazards (potholes, distractions, billboards, etc.), the vehicle type, driving safety history of the driver for the occupied car, time of day (rush hour), if there are others in the car (e.g., by measuring sound and/or weight on the seat—like with seatbelt detectors), other sound issues related to the car (such as vibrations that can indicate the car needs service, such as an oil change, or a brake replacement squeal), and/or the like. Even accident statistic data can be considered (e.g., frequency of accidents along the current or chosen route). Additionally, biofeedback data can be considered, such as the driver's blood pressure, pulse rate (indicating if the driver is alert or on edge, in one example, or has been at various points in the day, etc.), weight, and/or the like. Moreover, companies can compete for coverage based on one or more of the aspects. In one example, companies can specialize in coverage for given aspects, such as a provider that specializes in long trips, certain types of vehicles, safe or reckless drivers, drivers who smoke, etc. In addition, such models can be employed for health insurance (e.g., biofeedback regarding a user), home owners' insurance (whether the doors are locked when no one is present, or whether there is a correlation between driving safety and home safety, for example), and/or the other types of insurance.)
a first indicator representing how frequently the user drives above a posted speed limit;  (See at least Collopy [0036] In addition, the travel information component 202 can infer one or more disparate parameters from the received parameters. For example, based on a speed and location, the travel information component 202 can infer whether the driver is speeding, by how much, and for how long of a time, and can mark a parameter indicating propensity to speed, providing the parameter to the market determination component 204.)

a second indicator representing how frequently the user drives at high- risk times of the day; or (See at least Collopy [0038] For example, insurance companies 208 and 210 can specialize in coverage for, among many other broad and/or specific scenarios, business persons working downtown driving primarily in rush hour traffic, and can indicate or select such a market description to/from the insurance subsystem component 104.)
a third indicator representing how timely the user maintains the vehicle; (See at least Collopy [0041] In addition, the automobile information component 304 can include a driving behavior component 308 that can monitor mechanical or electrical aspects of an automobile to discern driving habits, such as current or average speed, odometer reading, braking habits, turning habits, lane-changing frequency, accidents, etc., an automobile equipment/specification component 310 that can provide metrics related to the automobile, such as engine size, gas mileage, weight, etc., as well as equipment on the car, including factory standard or optional equipment and after-market items, such as performance enhancers, breathalyzer car starter, etc. The automobile information component 304 can additionally include an automobile service component 312 that can specify service or maintenance information related to the automobile, such as whether an oil change is due or coming up, miles since last oil change, oil level, gas level, air filter flow, and/or other information that can imply a level of care of the driver and/or risk of liability related to service items (e.g., 8,000 miles overdue for an oil change could cause the engine to lock, which can create additional liability—an insurance company can specialize in this market).)
receive a plurality of offers for insurance contracts from a plurality of insurance providers, each offer of the plurality of offers including a plurality of target usage characteristics and a maximum price the associated insurance provider is willing to pay to be matched with a user satisfying the plurality of target usage characteristics, (See at least Collopy [0034] Referring to FIG. 2, an example system 200 for defining granular insurance markets for contextual use of an automobile is displayed. System 200 includes a market definition component 102 that discerns an insurance market for locating coverage based on a number of received factors regarding use of an automobile as well as an insurance subsystem component 104 that allows a plurality of insurance companies 208, 210, and 212 to bid on a policy for a market definition received from the market definition component 102, as described. The market definition component 102 can comprise a travel information component 202 that receives one or more real time, planned, or averaged parameters related to automobile travel, such as driver information, automobile information, route information, etc., a market determination component 204 that utilizes the parameters to select a market related thereto, and a rate receiving component 206 that obtains one or more rate quotes from the insurance subsystem component 104 based on the provided automobile travel information.
the plurality of target usage characteristics defines limits of usage of the vehicle covered by the offered insurance contract; (See at least Collopy [0036] Substantially limitless markets can be defined by various parameters and granularities thereof, as described previously. For example, the market definitions can additionally relate to specific uses (e.g., coverage for a single road-trip) and/or generalized uses (e.g., primarily highway driving) so long as related information is received from driving behavior components, GPS, or similar devices, relating to automobile travel, as described. The market determination component 204 matches parameters received from the travel information component 202 with one or more market definitions, and the market definition component sends the market definition to the insurance subsystem component 104.)
automatically determine, from the plurality of offers, a plurality of acceptable offers based at least in part upon comparing the plurality of usage characteristics to the plurality of target usage characteristics; and (See at least Collopy [0061] Turning now to FIG. 8, an example system 800 for automatically selecting automobile insurance coverage is illustrated. The system 800 includes a market definition component 102 that can compose an insurance market based on one or more received parameters, as described, and insurance subsystem component 104 that receives a market definition and matches a plurality of providers and related quotes to the definition. System 800 additionally includes a broker agent component 802 that can facilitate automated selecting or brokering of insurance coverage. The broker agent component 802 can include a coverage specification component 804 that receives desired coverage parameters related to a driver, an insurance policy receiving component 806 that can obtain one or more policies from market definition component 102, and an insurance selection component 808 that can select an insurance policy based on the coverage specification.)

However, Collopy does not specifically teach a desired offer based at least in part upon the associated maximum prices. 
However, Roll teaches: 
automatically determine, from the plurality of acceptable offers, a desired offer based at least in part upon the associated maximum prices.  (See at least Roll (Col 15 lines 57 - 60) The method 400 may include, via the one or more processors, accepting a respective bid for purchase and/or offer for sale for one or more of the insurance policy groups or groupings 409.)


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Insurance vertical market specialization of Collopy  with the system for obtaining and maintaining insurance coverage of Roll since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because to find policy rates and/or other features that best meet the consumers' insurance requirements and/or preferences.” (Roll (Col 5 lines 33-35)) Therefore, Claims 21, 28, and 35 are obvious over the disclosure of Collopy in view of Roll

Regarding claims 22, 29 and 36 
Collopy does not specifically teach “The computer system of claim 21, wherein the at least one processor is further programmed to determine an actual price based at least in part upon the associated maximum price associated with the desired offer, the actual price being what the associated insurance provider of the desired offer will be charged to be matched with the user.  “
However Roll teaches at least at (Col 15 lines 57-col 16 line 4) The method 400 may include, via the one or more processors, accepting a respective bid for purchase and/or offer for sale for one or more of the insurance policy groups or groupings 409. For example, an accepted or winning bid may be determined based upon one or more criteria, such as cost, overall match to affinity group members (e.g., based upon customer characteristics, insurance policy preferences, and/or telematics data, for instance), and/or other criteria. In one embodiment, the accepted or winning bid may be determined based upon a prioritization of the one or more criteria. In some cases, upon acceptance of a winning bid, the method 400 may include updating existing insurance policies, rates, premiums, discounts, etc. and/or providing new insurance policies to consumers associated with the affinity group based upon the winning bid. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Insurance vertical market specialization of Collopy  with the system for obtaining and maintaining insurance coverage of Roll since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because to find policy rates and/or other features that best meet the consumers' insurance requirements and/or preferences.” (Roll (Col 5 lines 33-35)) Therefore, claims 22, 29, and 36 are obvious over the disclosure of Collopy in view of Roll

Regarding claims 23, 30, and 37
Collopy does not specifically teach: The computer system of claim 22, wherein the at least one processor is further programmed to charge a fee to the determined insurance provider equal to the actual price for a user profile of the user.  
However, Roll teaches at least at (Col 6 line 62-Col 7 line 3) “The intermediary entity may obtain revenue in various different ways according to different embodiments. For example, the insurance provider that offers a winning bid in an auction might pay the intermediary entity a flat administrative fee, and/or a commission that includes a percentage of the insurance premium(s) for the affinity group. Alternatively, or additionally, each member of the affinity group might pay the intermediary entity an annual membership fee.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Insurance vertical market specialization of Collopy  with the system for obtaining and maintaining insurance coverage of Roll since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because to find policy rates and/or other features that best meet the consumers' insurance requirements and/or preferences.” (Roll (Col 5 lines 33-35)) Therefore, Claims 23, 30, and 37 are obvious over the disclosure of Collopy in view of Roll

Regarding claims 24, 31, and 38
Collopy does not specifically teach: The computer system of claim 23, wherein the at least one processor is further programmed to, upon receipt of the fee from the determined insurance provider: receive a plurality of usage profiles of a plurality of users; compare the plurality of usage profiles to the plurality of target usage characteristics to determine a plurality of target user profiles; and transmit the plurality of target user profiles to the determined insurance provider.  
However Roll teaches at least at Col 15 lines22-45) The method 400 may include (e.g., via the one or more processors, computing devices or servers), auctioning or offering for sale the opportunity to provide insurance for one or more of the insurance customer groups 406. Each group of insurance customers having common characteristics and/or insurance policy preferences may be presented to potential bidders (e.g., to at least some of the plurality of insurance providers 16-1 to 16-N) via an electronic or online auction. For instance, the one or more processors, computing devices or servers may cause a particular insurance group associated with a given group of insurance customers (characterized by customer characteristics, insurance policy preferences, and/or telematics data, for instance) to be presented and/or offered for sale on remote display screens (such as via the internet or a secure communications network) of at least some of the insurance provider systems 16-1 to 16-N. Additionally or alternatively, an indication of the particular insurance group, the given group of insurance customers associated therewith, and/or an indication of the one or more individual preferences and/or characteristics based upon which the group was formed may be provided to the insurance provider systems 16-1 to 16-N, and the insurance provider systems 16-1 to 16-N may generate their respective bids based upon this information.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Insurance vertical market specialization of Collopy  with the system for obtaining and maintaining insurance coverage of Roll since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because to find policy rates and/or other features that best meet the consumers' insurance requirements and/or preferences.” (Roll (Col 5 lines 33-35)) Therefore, Claims 24, 31, and 38 are obvious over the disclosure of Collopy in view of Roll

Regarding claims 26 and 33
The computer system of claim 21, wherein the telematics data further include speed data, acceleration data, braking data, route data, navigation data, distance data, timing data, or duration data.  (See at least Collopy  [0029] According to an example, the market definition component 102 can receive information regarding an automobile insurance policy. Though traditional parameters can be specified, such as automobile type, driving history, zip code, etc., the information received by the market definition component 102 can also relate to details regarding actual use of the automobile for one or more specific instances or averaged over a period of time. Automobiles, as described herein, can include cars, trucks, motorcycles, boats, airplanes, jets, or substantially any vehicle that travels measurable distances. For example, the information can include planned or real time route information, such as whether the automobile is being or will be primarily driven on a highway for a specific period of time. In one example, an insurance company can specialize in road trips to major cities. Thus, the information provided to the market definition component 102 can include a road trip route and/or a length of time away. In this example, the market definition component 102 can define an insurance market for the road trip. The definition can be as granular as desired, such as merely a road trip, a 500+ mile road trip, a road trip to a certain city, a week-long road trip, etc. Once defined, the market definition component 102 can communicate with the insurance subsystem component 104 to generate insurance quotes for the road trip. In another example, where the parameters are aggregated or averaged, the market definition component 102 can create a market for drivers that take frequent road trips and/or drive mostly highway miles.)

Regarding claims 27, 34, and 40
The computer system of claim 21, wherein the plurality of target usage characteristics limits at least: an threshold associated with average distance driven per period of time; or  an threshold associated with sudden braking.  (See at least Collopy [0031] and [0041]: [0031] In addition, real time information about the automobile itself can be provided to the market definition component 102, such as specifications, equipment, remaining gasoline, tire pressure, oil life, brake life, odometer reading, engine temperature, noise-level inside the car, etc. For example, the market definition component 102 can receive a brake life and odometer reading, from which it can infer a braking level of the driver; such information can also come from a driving behavior system. The market definition component 102 can generate a market definition based on this factor, and an insurance company can specialize, for example, in drivers that are heavy on the brakes. Not only does this allow competition in insurance prices for such drivers, but it allows other companies to specialize in drivers that are not so heavy on the brakes without having to take liability of drivers that are heavy on the brakes into account when quoting a policy, as necessary in current blanket models. [0041] In addition, the automobile information component 304 can include a driving behavior component 308 that can monitor mechanical or electrical aspects of an automobile to discern driving habits, such as current or average speed, odometer reading, braking habits, turning habits, lane-changing frequency, accidents, etc.



Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Collopy (PG PUB US 2015/0339780 A1) in view of Roll (PAT US 10,510,120 B1) and further in view of Hall, III (PG PUB  US 2011/0153419 A1)

Regarding claims 25, 32, and 39
Collopy does not specifically teach The computer system of claim 24, wherein the at least one processor is further programmed to: receive a budget associated with an amount the determined insurance provider is willing to pay in total; and determine a maximum number of target user profiles for the determined insurance provider based upon the actual price and the budget.  
However, Hall teaches at least at [0002] It is known to employ statistical methods to select the most promising marketing prospects from a universe of potential prospects for marketing of insurance products. For insurance operations in the United States, the number of potential prospects numbers in the hundreds of millions. There are typically limited budgets for insurance companies, so that there is a great need to limit the scope of marketing activities to those prospects who are most likely to become profitable customers. Computer models have been developed for the purpose of trying to identify the most promising prospects from among a large group of potential prospects.    and [0080] Next, at 308, the model generation and prospect selection computer 102 generates a list of the most desirable prospects from the universe of prospects. For example, a prospect may be selected for the list if the prospect's score exceeds a threshold level. The threshold level may be set based on the available budget for marketing activities.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the insurance vertical market specialization of Collopy, with the system for intelligent modeling for insurance marketing of Hall since each element merely would have performed the same
function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]here are typically limited budgets for insurance companies, so that there is a great need to limit the scope of marketing activities to those prospects who are most likely to become profitable customers.” (Hall [0002]) Therefore, Claims 25, 32, and 29 are obvious over the disclosure of Collopy in view of Roll and Hall.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693